Exhibit 10.176

[FORM OF]

CHANGE IN CONTROL AGREEMENT

Effective             , 20    

This Change in Control Agreement (the “Agreement”) is made and entered into
between [            ] (the “Executive”) and Lam Research Corporation, a
Delaware corporation (the “Company”).

RECITALS

A. The Company and Executive desire to enter into this Agreement effective as of
            , 20    .

In consideration of the mutual covenants herein contained, the parties agree as
follows:

1. Benefits Upon a Change in Control. If a Change in Control (as defined in
Section 5(e) below) occurs during the term of this Agreement, and an Involuntary
Termination of Executive’s employment occurs either in contemplation of such
Change in Control (as defined in Section 5(g) below) or within twelve
(12) months following a Change in Control1, then:

(a) Base Salary. Within ten (10) days following the Termination Date (as defined
in Section 5(d) below), the Company shall pay Executive a lump sum payment equal
to twelve (12) months of Executive’s base salary, as currently in effect (such
amount to be computed without regard to any salary reduction program then in
effect).

(b) Variable Compensation.

(i) Within ten (10) days following the Termination Date, the Company shall pay
Executive an amount equal to the average of the short-term variable compensation
plan (currently the Annual Incentive Plan, and for prior years the annual
variable compensation plan called the “MBO”, and together with any future
short-term variable compensation plan, collectively hereinafter referred to as
the “Short Term Plan”) payments earned by the Executive over the last five
(5) years in which the Executive was employed with the Company on December 31st
of such year (the “Five Year Average Amount”)2;

 

1 

For purposes of clarity, (1) the Termination Date (as defined in Section 5(d))
applicable to the Involuntary Termination must occur in contemplation of a
Change in Control or (2) notice of the Involuntary Termination, in accordance
with Section 7, must be given or received by the Company, as applicable, within
twelve (12) months following the Change in Control.

2 

If the Executive received a partial year Short Term Plan payment in any year
included in the Five Year Average Amount due to being a new hire, such partial
year payment shall be annualized for purposes of the calculation of the Five
Year Average Amount. If the Executive has been employed with the Company for
less than five years (or partial years), the average shall be computed based on
such fewer number of years. Any guaranteed bonus payment paid to the Executive
shall be included in the calculation of the Five Year Average Amount, unless
such payment was a one-time event (such as a sign-on bonus for a new hire).



--------------------------------------------------------------------------------

(ii) Within ten (10) days following the Termination Date, the Company shall pay
Executive a pro-rata amount (based on the number of full months worked during
the calendar year during which the Termination Date occurs) of the Five Year
Average Amount;

(iii) If at the Termination Date, payment has not been made under the Short Term
Plan that was in effect during the calendar year prior to the year in which the
Termination Date occurs, the Company shall pay the Executive, not later than
March 15th of the year in which the Termination Date occurs, the full amount
Executive would have earned under such prior-year plan (based on the performance
results achieved under such plan), as if Executive’s employment had not been
terminated.

(c) Medical Insurance.

(i) If the Executive qualifies for participation in the Company’s Executive
Retiree Medical Benefit Plan prior to the Termination Date, then the Executive
will receive the benefits Executive qualifies for under the Executive Retiree
Medical Benefit Plan, or if such plan has been terminated prior to the
Termination Date, within ten (10) days following the Termination Date the
Company shall pay the Executive a lump sum amount (the “Medical Plan Payment”)
equal to the present value of the benefits for which the Executive qualified
prior to the termination of such plan. The present value of such benefits shall
be determined actuarially based on the actual cost of replacing the benefits as
of the Termination Date.

(ii) If the Executive does not qualify for participation in the Executive
Retiree Medical Benefit Plan prior to the Termination Date, within ten (10) days
following the Termination Date, the Company shall pay in a lump sum any COBRA
premiums the Executive would be required to pay for the COBRA benefits selected
by Executive for twelve (12) months after the Executive’s Termination Date
(eighteen (18) months for an Executive who has been employed with the Company
for twenty (20) years or more as of the Termination Date).

(d) Equity Awards. The unvested portion(s) of any stock options/Restricted Stock
Units (“RSUs”) that were granted to Executive prior to the Change in Control
shall automatically be accelerated in full so as to become completely vested as
of the Termination Date. Unless the grant was made prior to the effective date
of this Agreement, the stock options shall remain exercisable for two years
following the Termination Date unless they are earlier exercised or expire
pursuant to their original terms, or unless they are exchanged for cash in
connection with any Change in Control. For options granted prior to the
effective date of this Agreement, the grant’s award agreement shall control its
exercisability3. The Company will issue the shares underlying the RSUs within
ten (10) days of the Termination Date.

2. Long-Term Cash Plan Awards. In the event of a Change in Control, for any
long-term cash-based variable compensation plan (currently the Multi-Year
Incentive Plan, and together with any future long-term cash-based variable
compensation plan, hereinafter the “Long Term Cash Plan”) awards outstanding
(which currently would include two Long Term Cash Plan

 

3 

Generally, option award agreements allow exercise of the option for periods
ranging from thirty (30) days to one (1) year after termination of employment,
depending on the option plan and the nature of the termination.

 

- 2 -



--------------------------------------------------------------------------------

performance cycles) at the time of the Change in Control, performance cycles
under such plans shall cease as of the date of the Change in Control. The
Company shall pay Executive, subject to the payout dates and restrictions below,
all accrued amounts as of the last full completed quarter as of the date of the
Change in Control, under each performance cycle of such plan, plus the Remaining
Target Amount for each performance cycle under each such plan (together, the
“Payment Amounts”). The Remaining Target Amount shall equal, for each
performance cycle under each plan, the target amount multiplied by the number of
quarters in the performance cycle that end after the time of the Change in
Control, divided by the total number of quarters in the full performance cycle.
Payment shall be made at the times specified below, and pending payment, the
Company shall hold such amount in a book account for the Executive.

(a) Change in Control, Involuntary Termination. In the case of a Change in
Control where the Executive’s employment terminates due to an Involuntary
Termination prior to twelve (12) months following the Change in Control or in
contemplation of a Change in Control, the Payment Amounts shall be paid out to
the Executive within ten (10) days following the Termination Date.

(b) Change in Control, No Termination. In the case of a Change in Control where
the Executive’s employment does not terminate within twelve (12) months
following the Change in Control or in contemplation of a Change in Control, the
Executive shall receive the Payment Amounts when it is ordinarily paid out. For
avoidance of doubt, if there are multiple Long Term Cash Plan performance
cycles, portions of the Payment Amounts may be paid in different years, each in
accordance with the terms of the relevant performance cycle.

3. Limitations. No Change in Control benefits under Sections 1 or 2 will apply
if the Change in Control or Involuntary Termination occurs after the Executive
has (i) given notice of Voluntary Resignation or (ii) been given notice of
termination for Cause by the Company, unless that notice of termination for
Cause is subsequently withdrawn (in writing) by the Company and Executive’s
employment does not terminate as a result of such notice.

4. Acceleration. If the Company is acquired by another entity in connection with
a Change in Control and there is or will be no market for the Common Stock of
the Company, the vesting of all Executive’s stock options/RSUs, granted prior to
the Change in Control, will accelerate immediately prior to the Change in
Control (and, for stock options, be immediately exercisable) if the acquiring
company does not provide Executive with stock options/RSUs comparable to the
unvested stock options/RSUs granted Executive by the Company, regardless of
whether the Executive’s employment is terminated.

5. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Cause. “Cause” shall mean: (1) Executive’s willful and continued failure to
perform the duties and responsibilities of Executive’s position after there has
been delivered to Executive a written demand for performance from the Board of
Directors of the Company (the “Board”) which describes the basis for the Board’s
belief that Executive has not substantially performed Executive’s duties and
responsibilities and provides Executive with thirty (30) days to take corrective
action; (2) Any act of personal dishonesty knowingly taken by Executive in

 

- 3 -



--------------------------------------------------------------------------------

connection with Executive’s responsibilities as an employee of the Company with
the intention or reasonable expectation that such action may result in
substantial financial enrichment of Executive; (3) Executive’s conviction of, or
plea of guilty or nolo contendere to, a felony; (4) a willful and knowing act by
the executive which constitutes gross misconduct; or (5) A willful breach of a
material provision of this Agreement by the Executive. Termination for Cause
shall not be deemed to have occurred unless, by the affirmative vote of all of
the members of the Board (excluding the Executive and any person who reports to
the Executive, if applicable), at a meeting called and held for that purpose
(after reasonable notice to the Executive and Executive’s counsel and after
allowing the Executive and Executive’s counsel to be heard before the Board), a
resolution is adopted finding that in the good faith opinion of such Board
members the Executive was guilty of conduct set forth in (1), (2), (3), (4) or
(5) of this Section 5(a), specifying the particulars thereof.

(b) Disability. “Disability” shall mean that the Executive is unable to engage
in any substantial gainful activity by reasons of any readily determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuing period of not less than twelve (12) months. A
Disability must be certified by an approved Company physician.

(c) Involuntary Termination. “Involuntary Termination” shall mean:

(i) a material reduction of the Executive’s duties or responsibilities (other
than for Cause or as a result of death or Disability);

(ii) a material reduction in the Executive’s base salary and benefits package,
other than a reduction in base salary which is part of, and generally consistent
with, a general reduction of salaries of all executive officers of the Company
and of any party acquiring control of the Company in a Change in Control, or
other than a change in Executive’s benefits package that continues to provide
Executive with comparable benefits to those enjoyed prior to the change;

(iii) a material reduction by the Company in the Executive’s current Target
Total Direct Compensation, other than any such reduction applicable to all
executive officers of the Company and any party acquiring control of the Company
in a Change in Control generally. For purposes of the foregoing, Target Total
Direct Compensation means current annual base salary (determined in the same
manner as in Section 5(c)(ii)) plus current annual benefits plus current annual
target amounts under the Combined Plans, and to the extent that Target Direct
Compensation includes equity awards, the value of such equity shall be
determined at the time of grant based on the total stock compensation expense
(FAS 123R) associated with that award;

(iv) the relocation of the Company’s principal executive office to a location
more than fifty (50) miles from its present location but only if the Executive
is required to change Executive’s principal place of employment to such new
location;

(v) any termination of the Executive’s employment by or at the request of the
Company other than for Cause, Disability or death;

 

- 4 -



--------------------------------------------------------------------------------

(vi) the failure of the Company to obtain the assumption of this Agreement by
any successors contemplated in Section 6 below; or

(vii) any material breach by the Company of any material provision of this
Agreement;

subject to the following: (A) None of the foregoing actions shall constitute
Involuntary Termination if the Executive has agreed thereto. (B) Except with
respect to an event described in Section 5(c)(v), the foregoing actions shall
constitute Involuntary Termination only if and to the extent that (x) within 90
days of the occurrence of the events giving rise to an Involuntary Termination,
the Executive provides written notice to the Company setting forth in reasonable
detail such facts which Executive believes constitute Involuntary Termination,
(y) any circumstances constituting Involuntary Termination remain uncured for a
period of thirty (30) days following the Company’s receipt of such written
notice, and (z) the Termination Date occurs within one hundred and eighty
(180) days following the initial existence of the event giving rise to an
Involuntary Termination.

(d) Termination Date. “Termination Date” shall mean the last day of notice
period required by Section 5(c) above, although the Company may pay to the
Executive the compensation Executive would have otherwise received during such
period in lieu of such notice, in which case the earlier date at which the
Company waives notice and pays the Executive in lieu of such notice shall be the
Termination Date. Notwithstanding the foregoing, in the event of an Involuntary
Termination occuring in contemplation of a Change in Control, if the Termination
Date would otherwise have occurred prior to the Change in Control, the
Termination Date shall take place on the date of the Change in Control. The
Company and the Executive shall take all steps necessary to ensure that any
termination described in this Agreement constitutes a “separation from service”
within the meaning of Section 409A of the Internal Revenue Code (the “Code”),
and notwithstanding anything to the contrary, the date on which such separation
from service takes place shall be the Termination Date.

(e) Change in Control. “Change in Control” shall mean the occurrence of any of
the following events:

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended, but excluding any person or
group as such terms is used in Rule 13d-1(b) under the Exchange Act) is or
becomes the “beneficial owner” (as defined in Rule 13-d-3 under said Act),
directly or indirectly, of securities of the Company representing forty percent
(40%) or more of the total voting power represented by the Company’s then
outstanding voting securities;

(ii) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either
(A) are directors of the Company as of the effective date of this Agreement, or
(B) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the Incumbent Directors at the time of such
election or nomination (but shall not include an individual whose election or
nomination is in connection with an actual or threatened proxy contest relating
to the election of directors to the Company);

 

- 5 -



--------------------------------------------------------------------------------

(iii) The stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior hereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company’s assets (other than to a
subsidiary or subsidiaries); or

(iv) Any other event as determined by the independent members of the Board, in
the sole discretion of the independent members of the Board.

(f) Voluntary Resignation. “Voluntary Resignation” shall mean Executive’s
termination of Executive’s employment at any time, for any reason, by the
Executive, other than by reason of Involuntary Termination, death or Disability.

(g) Occurring in Contemplation of a Change in Control. “in contemplation of a
Change in Control” means an Involuntary Termination occurring within one
(1) month prior to an actual Change in Control. It shall also include any
termination if the termination was a condition of a party other than the Company
to entry into an agreement, the consummation of which would cause a Change in
Control (an “Acquisition Agreement”), whether or not such person actually enters
into such agreement. Finally, it shall also include any Involuntary Termination
if the actions constituting grounds for Involuntary Termination were taken at
the request or direction of a person who has entered into an Acquisition
Agreement.

(h) Combined Plans. “Combined Plans” means any short-term or long-term variable
compensation plan offered by the Company to its executive officers generally
(and which are currently the Annual Incentive Plan and the Long-Term Incentive
Plan, which includes the Multi-Year Incentive Plan and the equity components of
the Long-Term Incentive Plan). “Combined Plans” does not include the Global
Products Group RSU program or any other one-time equity or cash award. “Combined
Plans” does include any guaranteed payment that is part of an annual
compensation program for the Executive.

6. Successors.

(a) Company’s Successors. The Company shall require a successor to the Company
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) or to all or substantially all of the
Company’s business and/or assets (each a “Successor Company”) to assume the
Company’s obligations under this Agreement and agree expressly to perform such
obligations in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession. For all
purposes under this Agreement, the term “Company” shall include any Successor
Company which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.

 

- 6 -



--------------------------------------------------------------------------------

(b) Executive’s Successors. The terms of this Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

7. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by Federal Express or a comparable air courier company.
In the case of the Executive, notices sent by courier shall be addressed to him
at the home address that Executive most recently communicated to the Company in
writing. In the case of the Company, notices sent by courier shall be addressed
to its corporate headquarters, and all notices shall be directed to the
attention of its Chief Legal Officer.

(b) Notice of Termination. Any termination by the Company for Cause or by the
Executive as a result of any Involuntary Termination shall be communicated by a
notice of termination to the other party hereto given in accordance with
Section 7(a) of this Agreement. Such notice shall indicate the specific
termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the Termination
Date.

8. Non-Compete; Non-Solicit.

(a) The parties hereto recognize that the Executive’s services are special and
unique and that Executive’s level of compensation and the provisions herein for
compensation upon Involuntary Termination are partly in consideration of and
conditioned upon the Executive’s not competing with the Company, and that the
covenant on Executive’s part not to compete and not to solicit as set forth in
this Section 8 is essential to protect the business and goodwill of the Company.

(b) The Executive agrees that prior to the Termination Date, the Executive will
not either directly or indirectly, whether as a director, officer, consultant,
employee or advisor or in any other capacity (1) render any planning, marketing
or other services respecting the creation, design, manufacture or sale of
semiconductor manufacturing equipment and/or software to any business, agency,
partnership or entity (“Restricted Business”) other than the Company, or
(2) make or hold any investment in any Restricted Business in the United States
other than the Company, whether such investment be by way of loan, purchase of
stock or otherwise, provided that there shall be excluded from the foregoing the
ownership of not more than 2% of the listed or traded stock of any publicly held
corporation. For purposes of this Section 8, the term “Company” shall mean and
include the Company, any subsidiary or affiliate of the Company, any Successor
Company and any other corporation or entity of which the Executive may serve as
a director, officer or employee at the request of the Company or any Successor
Company.

 

- 7 -



--------------------------------------------------------------------------------

(c) Prior to the Termination Date, and for the period extending six (6) months
thereafter, the Executive will not directly induce or attempt to influence any
employee of the Company to leave its employ and join any Restricted Business in
or within 50 miles of Fremont, California.

(d) The Executive agrees that the Company would suffer an irreparable injury if
Executive were to breach the covenants contained in subparagraphs (b) or (c) and
that the Company would by reason of such breach or threatened breach be entitled
to injunctive relief in a court of appropriate jurisdiction, and the Executive
hereby stipulates to the entering of such injunctive relief prohibiting him from
engaging in such breach.

(e) If any of the restrictions contained in this Section 8 shall be deemed to be
unenforceable by reason of the extent, duration or geographical scope or other
provisions thereof, then the parties hereto contemplate that the court shall
reduce such extent, duration, geographical scope or other provisions hereof (but
only to the extent necessary to render such restrictions enforceable) and then
enforce this Section 8 in its reduced form for all purposes in the manner
contemplated hereby.

9. Excise Tax on Payments. Notwithstanding anything to the contrary contained
herein, in the event that any payment by the Company to or for the benefit of
the Executive, whether paid or payable, would be subject to the excise tax
imposed by Section 4999 of the Code or any comparable federal, state, or local
excise tax (such excise tax, together with any interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall receive either the full severance amount or a lesser amount that does not
trigger an excise tax, whichever produces a greater after-tax benefit to the
Executive, as determined by the Company.

10. Miscellaneous Provisions.

(a) No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Executive may receive from any other source.

(b) Waiver. No provisions of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(c) Whole Agreement; Amendment. This Agreement and the documents expressly
referred to herein represent the entire agreement of the parties with respect to
the matters set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto. Nothing
herein affects the continued enforceability of either the Company’s Employment,
Confidential Information and Invention Assignment Agreement previously executed
by the Executive, or any indemnification agreement between Executive and the
Company. Any benefit amounts referenced as payable to the

 

- 8 -



--------------------------------------------------------------------------------

Executive pursuant to this Agreement are the sole and exclusive amounts payable
to the Executive for the category of benefit addressed by such amounts;
provided, however, that this Agreement shall not limit any right of Executive to
receive any payments or benefits under an employee benefit or employee
compensation plan of the Company, initially adopted prior to or after the date
hereof, which are expressly contingent thereunder upon the occurrence of a
Change in Control (including, but not limited to, the acceleration of any rights
or benefits thereunder). Notwithstanding the foregoing, in no event shall
Executive be entitled to any payment or benefit under this Agreement which
duplicates a payment or benefit received or receivable by Executive under any
severance or similar plan or policy of Company, and in any such case Executive
shall only be entitled to receive the greater of the two payments.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the state of California, without
regard to conflicts of law provisions thereof.

(e) Severability. If any provision of this Agreement is determined to be invalid
or unenforceable, the Agreement shall remain in full force and effect as to the
remaining provisions, and the parties shall replace the invalid or unenforceable
provision with one which reflects the parties’ original intent in agreeing to
the invalid/unenforceable one.

(f) No Assignment of Benefits. Except as otherwise provided herein, the rights
of any person to payments or benefits under this Agreement shall not be made
subject to option or assignment, either by voluntary or involuntary assignment
or by operation of law, including (without limitation) bankruptcy, garnishment,
attachment or other creditor’s process, and any action in violation of this
subsection 10(f) shall be void.

(g) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(h) Section 409A of the Code. Notwithstanding anything herein to the contrary,
if at the time of the Executive’s termination of employment with the Company,
the Company has determined that the Executive is a “specified employee” as
defined in Section 409A of the Code and any severance payments and benefits to
Executive are considered a “deferral of compensation” under Section 409A of the
Code (the “Deferred Payments”), such Deferred Payments that are otherwise
payable within the first six months following the Termination Date will become
payable on the first business day of the seventh month following the Executive’s
Termination Date, or if earlier the date of the Executive’s death. In the event
that payments under this Agreement are deferred pursuant to this Section 10(h),
then such payments shall be paid at the time specified in this Section 10(h)
without interest. The Company shall consult with the Executive in good faith
regarding the implementation of the provisions of this Section 10(h) provided,
that neither the Company nor any of its employees or representatives shall have
any liability to the Executive with respect thereto. Any amount under this
Agreement that satisfies the requirements of the “short-term deferral” rule set
forth in Section 1.409A-1(b)(4) of the Treasury Regulations will not constitute
Deferred Payments for purposes of this Agreement. Any amounts scheduled for
payment hereunder when they are ordinarily paid out or when they are made to
other executive officers, will nonetheless be paid to Executive on or

 

- 9 -



--------------------------------------------------------------------------------

before March 15th of the year following the year when the payment is no longer
subject to a substantial risk of forfeiture. For purposes of Section 409A of the
Code, the right to a series of installment payments under this Agreement shall
be treated as a right to a series of separate payments, and references herein to
the Executive’s termination of employment shall refer to Executive’s separation
of services with the Company within the meaning of Section 409A of the Code.
Notwithstanding anything to the contrary herein, except to the extent any
expense, reimbursement or in-kind benefit provided pursuant to this Agreement
does not constitute a “deferral of compensation” within the meaning of
Section 409A of the Code: (x) the amount of expenses eligible for reimbursement
or in-kind benefits provided to the Executive during any calendar year will not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to the Executive in any other calendar year, (y) the reimbursements for
expenses for which the Executive is entitled to be reimbursed shall be made on
or before the last day of the calendar year following the calendar year in which
the applicable expense is incurred, and (z) the right to payment or
reimbursement or in-kind benefits hereunder may not be liquidated or exchanged
for any other benefit.

(i) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company, provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment. In the case of
any such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs the Executive.

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(k) Term. This Agreement shall expire on July 17, 2015, unless prior to the
first such date to occur, the Company enters an Acquisition Agreement, in which
case this Agreement shall remain in effect in connection with such Change in
Control. Further, in the event that a reduction in Executive’s salary grade
occurs in contemplation of a Change in Control, this Agreement shall remain in
effect in connection with that Change in Control.

(l) Arbitration. At the option of either party, any and all disputes or
controversies whether of law or fact and of any nature whatsoever arising from
or respecting this Agreement shall be decided by arbitration under the rules of
the American Arbitration Association in accordance with the rules and
regulations of that Association with the exception of any claim for temporary,
preliminary or permanent injunctive relief arising from or respecting this
Agreement which may be brought by the Company in any court of competent
jurisdiction irrespective of Executive’s desire to arbitrate such a claim.

The arbitrator shall be selected as follows. In the event the Company and the
Executive agree on one arbitrator, the arbitration shall be conducted by such
arbitrator. If the parties cannot agree on an arbitrator, the Company and the
Executive shall each select one independent, qualified arbitrator and the two
arbitrators so selected shall select the third arbitrator. The Company reserves
the right to object to any individual arbitrator who shall be employed by or
affiliated with a competing organization.

 

- 10 -



--------------------------------------------------------------------------------

Arbitration shall take place in San Jose, California, or any other location
mutually agreeable to the parties. At the request of either party, arbitration
proceedings will be conducted in the utmost secrecy; in such case all documents,
testimony and records shall be received, heard and maintained by the arbitrators
in secrecy under seal, available for the inspection only by the Company and the
Executive and their respective attorneys and their respective experts who shall
agree in advance and in writing to receive all such information confidentially
and to maintain such information in secrecy unless and until such information
shall become generally known. The arbitrator, who, if more than one, shall act
by majority vote, shall have the power and authority to decree any and all
relief of an equitable nature including, but not limited to, such relief as a
temporary restraining order, a temporary and/or permanent injunction, and shall
also have the power and authority to award damages, with or without an
accounting and costs, provided, that punitive damages shall not be awarded, and
provided, further, that the Executive shall be entitled to reimbursement for
Executive’s reasonable attorney’s fees to the extent Executive prevails as to
the material issues in such dispute. The reimbursement of attorney’s fees shall
be made promptly following delivery of an invoice therefor. The decree or
judgment of an award rendered by the arbitrators may be entered in any court
having jurisdiction thereof.

Reasonable notice of the time and place of arbitration shall be given to all
persons, other than the parties, as shall be required by law, in which case such
persons or those authorized representatives shall have the right to attend
and/or participate in all the arbitration hearings in such a manner as the law
shall require.

(m) Company Release. As a condition to the Company’s obligations pursuant to
this Agreement, the Executive agrees to execute a release of claims against the
Company (the “Release”), substantially in the form attached hereto as Exhibit A,
by the sixtieth (60th) day following the Executive’s Termination Date. If the
Company has not received an irrevocable Release by the sixtieth (60th) day
following the Termination Date, the Company shall be under no obligation to make
payments or provide benefits under this Agreement; provided such sixty (60) day
period shall be tolled during the pendancy of any arbitration proceeding under
this Agreement. In the event one or more of the provisions of the Release
should, for any reason, be

 

- 11 -



--------------------------------------------------------------------------------

held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions of the
Release, and the Release shall be construed as if such invalid, illegal or
unenforceable provision had never been contained therein.

IN WITNESS WHEREOF, the parties have executed this Agreement.

LAM RESEARCH CORPORATION

 

By:

 

 

 

Martin B. Anstice

Its: President and Chief Executive Officer

DATED:            , 2012

 

 

[                    ] DATED:            , 2012

 

- 12 -



--------------------------------------------------------------------------------

EXHIBIT A

COMPANY RELEASE



--------------------------------------------------------------------------------

 

LOGO [g407522ex10_174.jpg]

LAM RESEARCH CORPORATION RELEASE

This Release (“Release”) constitutes a binding agreement between you,
            [EMP NAME]            , Lam Employee No.             [EE
I.D.]            , and Lam Research Corporation (“Lam” or “the Company”). Please
review the terms carefully. We advise you to consult with an attorney concerning
its terms.

1. This Release is provided to Lam pursuant to an Change in Control Agreement
(your “Agreement”) between you and Lam. You understand that if you choose not to
sign this Release, as provided in your Agreement Lam has no obligation to make
any payments or provide any benefits provided in your Agreement.

2. You understand that your obligations under the Confidential Information and
Invention Assignment Agreement, or similarly titled agreement, you signed at the
beginning of your employment with Lam are ongoing and binding and survive the
termination of your employment with Lam, regardless of whether you sign this
Release.

3. If you agree to this Release, you will be eligible to receive the payments
and benefits provided in your Agreement. You must sign and return this Release,
and it must become irrevocable (as discussed in Sections 4.E. and 8 below),
within sixty (60) days of your Termination Date (as defined in your Agreement).
You may, at your discretion, sign and return the Release sooner. You are hereby
advised to consider the terms of this Release and consult with an attorney of
your choice prior to executing this Release. Lam is under no obligation to pay
any amounts or provide any benefits under your Agreement until such release is
irrevocable. Lam will make such payments and provide such benefits under your
Agreement as soon as practicable, in accordance with the terms of your Agreement
and in accordance with IRC Section 409A and accompanying Treasury Regulations
(although Lam makes no representation about any specific tax treatment
applicable to you). Neither Lam nor the Executive shall have the right to
accelerate or defer the delivery of any payments or provision of any benefits
except as specifically permitted or required by Section 409A.

4. In exchange for and in consideration of the payments and benefits provided
for in your Agreement, you agree to, and agree to abide by, the following terms:

 

  A.

Release. You hereby waive and release, and promise never to assert, any and all
claims, except workers compensation or unemployment compensation claims, that
you have, or may have at any time, against Lam and its predecessors,
subsidiaries, related entities, and their officers, directors, shareholders,
agents, attorneys, employees, benefit plans, successors, or assigns
(collectively “Released Parties”) at all or, specifically, arising from or
related to your employment with Lam and/or the termination of your employment
with Lam. These claims include, but are not limited to, all claims arising under
federal, state, and/or local statutory or common law, including, but not limited
to, claims of wrongful or constructive discharge or demotion, breach of contract
(written, oral or implied), breach of the covenant of good faith and fair
dealing, violation of public policy, defamation, personal injury, emotional
distress, claims under Title VII of the 1964 Civil Rights Act, as amended, the
California Fair Employment and Housing Act (or comparable provision under any
other state’s law), the Equal Pay Act of 1963, California Labor Code
Section 1197.5 (or comparable provision under any other state’s law), the Age
Discrimination in Employment Act of 1967, as amended, the Older Workers Benefit
Protection Act (OWBPA), the Americans with Disabilities Act (ADA), the Civil
Rights Act of 1866, the Family and Medical Leave Act (FMLA), the Worker
Adjustment and Retraining Notification (WARN) Act, California Labor Code
Section 1400 et seq., and any other laws, regulations, or ordinances relating to
employment or employment discrimination, and the laws of contract and tort, to
the full extent permitted by law. You are, through this Release, releasing the
Company from any and all claims you may have against the Company, including
claims under the Age Discrimination in Employment Act of 1967, 29 U.S.C. §621,
et seq (ADEA) with the exception of (i) your right to receive the payments
provided for in, or to enforce, your Agreement and (ii) any claims you may have



--------------------------------------------------------------------------------

  pursuant to any written agreement, the Company’s certificate of incorporation
or bylaws, or as mandated by statute, to indemnification as a director or
officer of the Company; further, rights or claims under the Age Discrimination
in Employment Act that may arise after the date this Agreement is executed are
not waived.

 

  B. Release of Unknown Claims. You agree to waive and release and promise never
to assert any claims or potential claims that you might have against the
Released Parties, whether or not you know or might have reason to know of such
claims or potential claims or of the facts potentially giving rise to any such
claims or potential claims. Specifically, you agree to waive, and by executing
this Release do waive, your rights under section 1542 of the Civil Code of
California, or comparable provision of another state’s law, which states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known to him or her must have materially affected his or her settlement with
the debtor.

 

  C.

Acknowledgment of 21-Day Consideration Period: If you are 40 years of age or
older, you acknowledge and agree that you have been given at least 21 days to
consider the terms of this Release before signing it1. You knowingly and
voluntarily waive the remainder of the 21-day consideration period, if any,
following the date (as indicated below) you sign this Release. You affirm that
you have not been asked by the Company to shorten your time period for
consideration of whether to sign this Release. You affirm that the Company has
not threatened to withdraw or alter the payments or benefits due to you prior to
the expiration of the 21-day period nor has the Company provided different terms
to you because you have decided to sign this Release prior to the expiration of
the 21-day consideration period. You understand that by your having waived some
portion of the 21-day consideration period, the Company may expedite the
processing of some of the payments or benefits provided to you in reliance upon
your signing this Release.

 

  D. No Re-Start of Consideration Period: You agree that any changes to this
Release or to the payments or benefits and terms offered or that may be offered
to you after your initial receipt of this Release, whether any such changes
(individually or collectively) are material or immaterial, do not and shall not
restart the running of the consideration period.

 

  E. Right to Revoke: You understand that if you sign this Release, you can
change your mind and revoke it within seven days after signing it by returning
it with written revocation notice to the Company in the manner described in the
notice provision of your Agreement. You understand that the release and waiver
set forth above will not be effective until after this seven-day period has
expired.

 

  F. Binding Agreement: You understand that following the seven-day revocation
period, this Release will be final and binding. You promise that you will not
pursue any claim that you have settled by this Release. If you break this
promise, you agree to pay all of the Company’s costs and expenses (including
reasonable attorneys’ fees) related to the defense of any claims, except this
promise not to sue does not apply to claims that you may have under the OWBPA
and the ADEA. Although you are releasing claims that you may have under the
OWBPA and the ADEA, you understand that you may challenge the knowing and
voluntary nature of this release under the OWBPA and the ADEA before a court,
the Equal Employment Opportunity Commission (EEOC), the National Labor Relations
Board (NLRB), or any other federal, state or local agency charged with the
enforcement of any employment laws. You understand, however, that if you pursue
a claim against the Company under the OWBPA and/or the ADEA, a court has the
discretion to determine whether the Company is entitled to restitution,
recoupment, or set off (hereinafter “reduction”) against a monetary award
obtained by you in the court proceeding. A reduction never can exceed the amount
you recover, or the consideration you received for signing this Release,
whichever is less. You also recognize that the Company may be

 

1 

Insert 45 day Consideration Period in circumstances required by law.

 

- 15 -



--------------------------------------------------------------------------------

  entitled to recover costs and attorney’s fees incurred by the Company as
specifically authorized under applicable law. You further understand that
nothing in this Release generally prevents you from filing a charge or complaint
with or from participating in an investigation or proceeding conducted by the
EEOC, NLRB, or any other federal, state or local agency charged with the
enforcement of any employment laws, although by signing this Release you are
waiving your right to individual relief based on claims asserted in such a
charge or complaint. Nothing in this Agreement shall be construed to waive any
right that is not subject to waiver by private agreement under federal, state or
local laws, such as claims for workers compensation or unemployment benefits.

 

  G. Authorization for Deductions from Paychecks and Other Payments. You hereby
authorize Lam to deduct and withhold from your paychecks and from any other
payments of cash compensation due to you, from the date of this Release forward,
any and all amounts you may, from time to time, owe to Lam for any reason,
including (without limitation) loans or advances to you, reimbursement of paid
but unvested signing or relocation bonuses, amounts due under a promissory note,
taxes or tax withholding paid or to be paid by Lam on your behalf. If you owe
Lam monies as documented in a promissory note or other written agreement, the
repayment terms of that document will apply.

 

  H. Confidentiality of Terms of this Release. You agree not to disclose to any
other person or entity any information regarding the terms of this Release, or
the fact of its existence, or the amounts of any payments or benefits made to or
provided to you, except that you may disclose such information to your immediate
family (spouse, children, or parents), attorney, accountant, or other
professional advisor to whom you must make the disclosure in order for such
person to render professional services to you, or as you otherwise may be
compelled by law. You will instruct any such persons to whom you make such
disclosures, however, to maintain the confidentiality of such information,
consistent with your obligations to maintain its confidentiality hereunder.

 

  I. Non-Solicitation. For a period of six months after your Termination Date,
you agree not to solicit or induce, directly or indirectly, any current Lam
employee, contractor or consultant to leave Lam’s employment or discontinue his
or her relationship with Lam, either to commence employment or a relationship
with another company or otherwise.

 

  J. Non-Disparagement. You hereby agree that you will not disparage, criticize,
slander, or libel Lam or any of its products, technologies, policies, actions,
employees, officers, or agents, to any third party or person, including without
limitation any supplier, customer, or prospective customer or business partner
of Lam.

5. To accept this Release, please sign and date it below and provide it to the
Company in the manner described in the notice provision of your Agreement. If
your Release is not executed, returned and irrevocable within 60 days from the
Termination Date (as defined in your Agreement), the offer of the payments and
benefits described in your Agreement shall automatically expire and this offer
shall be deemed revoked.

6. In the event that you breach any of your obligations under this Release or as
otherwise imposed by law, Lam will be entitled to recover the payments and
benefits paid under your Agreement and to obtain all other relief provided by
law or equity. Lam’s rights and remedies arising hereunder are cumulative of any
and all other rights or remedies Lam may have in the event of a breach of this
Release by you.

7. By signing this Release, you acknowledge that you have had the opportunity to
review this Release carefully with an attorney of your choice concerning its
terms and effect, and that the waivers, settlement, and releases made herein are
knowing, voluntary, informed, and consensual.

8. You understand that once you have signed this Release, you have an additional
seven (7) days to revoke your acceptance by submitting a written notice of your
revocation to the Company in the manner described in the notice provision of
your Agreement . If you do not revoke your acceptance within seven (7) days of
your acceptance, the Release will be deemed effective, binding and enforceable.
Please note that this means your executed Release must be received by the Chief
Legal Officer of the Company, within 53 days of Termination Date (as defined in
your Agreement) or the Company shall be under no obligation to make the payments
or provide the benefits under your Agreement.

 

- 16 -



--------------------------------------------------------------------------------

9. This Release shall be construed and enforceable in all respects pursuant to
California law, notwithstanding conflict of laws considerations or the
preference, policy or law of any other jurisdiction or forum. Any dispute or
action arising from or related to this Release shall be brought in federal or
California state court located in the County of Santa Clara, California, and in
no other jurisdiction or venue. The invalidity or unenforceability of any
provision(s) of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

I, THE UNDERSIGNED, HAVE BEEN ADVISED IN WRITING THAT I HAVE HAD AT LEAST
TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE AND TO CONSULT WITH AN ATTORNEY
CONCERNING ITS TERMS AND EFFECT PRIOR TO EXECUTING THIS RELEASE.

I, THE UNDERSIGNED, HAVE READ THIS RELEASE, UNDERSTAND ITS TERMS, AND UNDERSTAND
THAT I ENTER THIS RELEASE INTENDING TO AND DO WAIVE, SETTLE AND RELEASE ALL
CLAIMS I HAVE OR MIGHT HAVE AGAINST LAM RESEARCH CORPORATION TO THE FULL EXTENT
PERMITTED BY LAW. I SIGN THIS RELEASE VOLUNTARILY AND KNOWINGLY.

 

ACKNOWLEDGED, UNDERSTOOD AND AGREED

CORPORATION:

    ON BEHALF OF LAM RESEARCH

 

   

 

[EMP NAME]

    Terese Kemble       Vice President, Human Resources Date:  

 

  Date:  

 

 

- 17 -